DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed October 5, 2022 has been entered.  Claims 1 and 3-16 remain pending in the application.  Applicant’s amendments have overcome the Specification objection previously set forth in the Non-Final Office Action mailed July 28, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 6, 7, 8, 9, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haeck et al., US 6820905 (hereinafter Haeck), in view of Zawadzki, US 3788687.
Regarding claim 1, Haeck teaches a door lock device, comprising: 
a lock assembly (100) in a form of top and bottom locks (Fig 1) comprising a first lock structure (210) as the top lock to lock a door structure (56) to an upper side of a door (50; Fig 16a) and a second lock structure (206) as the bottom lock to lock the door structure to a ground (col 4, lines 17-42), wherein a first carrier base (54) is disposed on the upper side of the door (Fig 16a), and a strike (pointed feature protruding down from 56; Fig 16a) connected to the first carrier base (Fig 16a);
an acting assembly (200) interlocked with the first lock structure and the second lock structure (via 204 and 202; Fig 3); and 
an operation assembly (102, 104,106; 158; 160; 162) interlocked with the acting assembly to unlock the first lock structure and the second lock structure synchronously (col 4, lines 17-42; movement of the lock structures is triggered by the pushbar at the same time so their unlocking is synchronous meeting the Merriam-Webster definition of synchronously),
wherein the first lock structure has a first body (302), an active member (304), and actuating member (308) axially connected to the first body (via 344; Fig 14) and operating in cooperation with the active member (see cooperative movement of 304 and 308 between Fig 16a and Fig 16c), a lock main body (210) axially connected to the first body (via 372; Fig 14) and operating in cooperation with the strike (Fig 16a), and a first rod member (204) connecting the active member and the acting assembly (Fig 1).  
Haeck does not teach wherein a first carrier base is disposed on the upper side of the door, and a roller is axially connected inside the first carrier base.
Zawadzki teaches wherein a first carrier base (16) is disposed on the upper side of the door (18; Fig 2), and a roller (17) is axially connected inside the first carrier base (Fig 2) such that a lock main body (Haeck, 210) axially connected to the first body (Haeck, 302) and operating in cooperation with the roller (replacing Haeck pointed feature protruding down from 56; Fig 16a). 
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Haeck’s strike to have Zawadzki’s roller.  The prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately, and recognized the results of the combination were predictable, namely a functioning upper lock engageable with a strike mounted roller.  
Regarding claim 3, Haeck teaches the door lock device of claim 1, wherein the acting assembly (Haeck, 200) comprises a driving member (Haeck,120) interlocked with the operation assembly and an acting member (Haeck, 116) interlocked with the driving member (Haeck, Fig 3).
Regarding claim 4, Haeck teaches the door lock device of claim 3, wherein the driving member (Haeck, 120) is used to push the acting member (Haeck, 116) in a rotatable manner (Haeck, col 5, lines 14-38).
Regarding claim 5, Haeck teaches the door lock device of claim 3, wherein the acting member (Haeck, 116) has an acting body (Haeck, 116a) interlocked with the driving member (Haeck, 120; Fig 3) and an acting portion (Haeck, 119) disposing the acting body and interlocked with the lock assembly (Hacek, via 114; Fig 3).
Regarding claim 6, Haeck teaches the door lock device of claim 5, wherein the driving member (Haeck, 120) is used to push the acting body (Haeck, 116a) to cause the acting portion to move synchronously with the first lock structure and the second lock structure (Haeck, col 6, lines 52-67; movement of the lock structures is triggered by the acting body at the same time so their unlocking is synchronous meeting the Merriam-Webster definition of synchronously).
Regarding claim 7, Haeck teaches the door lock device of claim 1, wherein the acting assembly (Haeck, 200) is provided with a bump (Haeck, 130), and the operation assembly (Haeck, 102, 104, 106; 158; 160; 162) is provided with a rail (Haeck, 126) cooperating with the bump to allow the bump to displace in the rail (Haeck, col 4, lines 63 – col 5, line 13; Fig 3).
Regarding claim 8, Haeck teaches the door lock device of claim 7, wherein the operation assembly (Haeck, 102, 104, 106; 158; 160; 162) is displaced relative to the acting assembly (Haeck, 200) to move the acting assembly (Haeck, the pushbar of the operation assembly is pushed inward toward the door to move the acting assembly generally in a plane parallel to the door surface; col 4, lines 17-42).
Regarding claim 9, Haeck teaches the door lock device of claim 1, wherein the operation assembly (Haeck, 102, 104,106; 158; 160; 162) comprises at least one actuating mechanism (Haeck. 160; unnumbered base feature; unnumbered pin feature; Fig 12) and one interlocking mechanism (Haeck, 158, 162) interlocking the actuating mechanism and the driving member (Haeck, 120; via 128; Fig 3).
Regarding claim 14, Haeck teaches the door lock device of claim 9, wherein the interlocking mechanism (Haeck, 158, 162) has an interlocking member (Haeck, 158) connected to the actuating mechanism (Haeck, 160) and a passive member (Haeck, 162) connected to the interlocking member (Haeck, Fig 6).
Regarding claim 15, Haeck teaches the door lock device of claim 14, wherein one side of the passive member (Haeck, 162) is connected to the interlocking member (Haeck, 158) and another side of the passive member is displaceably connected (Haeck, via 130) to the acting assembly (Haeck, 200; Fig 6; col 6, lines 1-11).
Regarding claim 16, Haeck teaches the door lock device of claim 1, further comprising a handle assembly (Haeck, 106) encapsulating the operation assembly (Haeck, 102, 104,106; 158; 160; 162; Fig 2).
Claims 10, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haeck, US 6820905, in view of Zawadzki, US 3788687, as applied to claim 9 above, and further in view of Lin, US 20040227351.
Regarding claim 10, Haeck in view of Zawadzki teaches the lock device of claim 9, 
Haeck teaches an actuating mechanism (160) but is silent on the exact structure wherein the actuating mechanism has a rotating member, another actuating member and a fastening member.  
Lin teaches wherein the actuating mechanism (24, 26, 27) has a rotating member (27), another actuating member (26) and a fastening member (24).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Haeck’s apparatus with Lin’s actuating mechanism.  The prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately, and recognized the results of the combination were predictable, namely an industry known actuating mechanism functioning within a handle portion.
Regarding claim 11, Haeck in view of Zawadzki and Lin teaches the door lock device of claim 10, wherein the rotating member (Lin, 27) has a wing portion (Lin, 27a) with a first arm portion (Lin, 27c) and a second arm portion (Lin, 27b) connected to different sides of the wing portion (Lin, Fig 4).
Regarding claim 12, Haeck in view of Zawadzki and Lin teaches the door lock device of claim 11, wherein the wing portion (Lin, 27a) is connected (Lin, via 24b) to the fastening member (Lin, 24; Fig 4).
Regarding claim 13, Haeck in view of Zawadzki and Lin teaches the door lock device of claim 12, wherein the first arm portion (Lin, 27c) is connected (Lin, via 26b) to the actuating member (Lin, 26), and the second arm portion (27b) is connected (Lin, via 28b) to the interlocking mechanism (Lin, 28).
Response to Arguments
Applicant’s arguments, see pages 8-16, filed October 5, 2022, with respect to the rejection of claims 1-9 and 14-16 under 35 USC § 102 and claims 10-13 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection of claims 1 and 3-16 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haeck, US 6820905, in view of Zawadzki, US 3788687 and Haeck in view of Zawadzki and Lin. US 20040227351.
Specifically, regarding independent claim 1, the amendment introduced a first carrier base with axially connected roller disposed on the upper side of the door which was not taught by Haeck, the 35 USC § 102 rejection reference.  The amendment further introduced first lock structure which was taught by Haeck but not required by the unamended claim 1.  The Zawadzki reference, found in an updated search, teaches a first carrier base with axially mounted roller and used in combination with Haeck in a 35 USC § 103 rejection of claim 1.
Regarding claims 3-9 and 14-16, the 35 USC § 103 combination of Haeck and Zawadzki teaches all the claimed limitations.  
Regarding claims 10-13, the 35 USC § 103 combination of Haeck, Zawadzki, and Lin teach all the claimed limitations.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675